DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed Nov. 02, 2022 has been entered.
Applicant’s arguments/amendments filed Oct. 25, 2022 have been fully considered but are moot in view of new ground(s) of rejection. Claims 5, 14 and 15 had been canceled.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claim 1-4 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the claim limitation “…receiving respective supply data at a control center from the energy subsystems, wherein the supply data comprise respective remuneration conditions of the applicable energy subsystem for receiving and/or providing energy represented by a price elasticity curve for each applicable energy subsystem mapping a respective amount of energy offered and a respective amount of energy demanded at any given price point; determining optimum conditions on the basis of the supply data of the energy subsystems and at least one prediction for future conditions…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because –
	(i). the first underlined portion of the claim limitation “the supply data” should be “the respective supply data” according to antecedent basis requirement if the claim limitation “the supply data” is referring back to previously defined “respective supply data” in claim 1, otherwise the claim should clearly define the differences; 
	(ii). the second underlined portion of the claim limitation “the applicable energy subsystem” is not clear because at least there is insufficient antecedent basis for the claim limitation. Is the second underlined portion of the claim limitation “the applicable energy subsystem” supposed to be “applicable energy subsystems” because respective remuneration conditions are appeared to be based on applicable energy subsystems? and remove “the” according to antecedent basis requirement; 
(iii). the third underlined portion of the claim limitation “each applicable energy subsystem” should be “each of the applicable energy subsystems” if the Examiner’s assumption on section (ii) is correct, otherwise which should follow the antecedent basis requirement; and  
(iv). the fourth underlined portion of the claim limitation “the supply data” should be “the respective supply data” according to antecedent basis requirement if the claim limitation “the supply data” is referring back to previously defined “respective supply data” in claim 1, otherwise the claim should clearly define the differences.
	Dependent claims 2-4 and 6-11 are also rejected at least the same reason as rejected independent claim 1 as stated above because the dependent claims 2-4 and 6-11 are depending on the rejected independent claim 1.
	Regarding claim 3, the dependent claim 3 should be canceled because the claim 3 is broader than the independent claim 1, which is improper. In case, if Applicant intends to amend the claim 3 then the portion of the claim limitation “the supply data” should be “the respective supply data” according to antecedent basis requirement if referring back to previously defined “respective supply data” in claim 1, otherwise the claim should clearly define the differences. 
	Regarding claim 4, the claim limitation “the supply data” should be “the respective supply data” according to antecedent basis requirement if the claim limitation “the supply data” is referring back to previously defined “respective supply data” in claim 1, otherwise the claim should clearly define the differences.
Regarding claim 9, the claim limitation “the supply data” should be “the respective supply data” according to antecedent basis requirement if the claim limitation “the supply data” is referring back to previously defined “respective supply data” in claim 1, otherwise the claim should clearly define the differences.
Regarding claim 11, the claim limitation “the supply data” should be “the respective supply data” according to antecedent basis requirement if the claim limitation “the supply data” is referring back to previously defined “respective supply data” in claim 1, otherwise the claim should clearly define the differences.
Regarding claim 12, the claim limitation “…receive respective supply data at the control center from multiple energy subsystems, wherein the supply data comprise respective remuneration conditions of the applicable energy subsystem for receiving and/or providing energy represented by a price elasticity curve for each applicable energy subsystem mapping a respective amount of energy offered and a respective amount of energy demanded at any given price point; determine optimum conditions on the basis of the supply data of the energy subsystems and at least one prediction for future conditions; and control the exchange of energy…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because –
(i). the first underlined portion of the claim limitation “the supply data” should be “the respective supply data” according to antecedent basis requirement if the claim limitation “the supply data” is referring back to previously defined “respective supply data” in claim 1, otherwise the claim should clearly define the differences; 
	(ii). the second underlined portion of the claim limitation “the applicable energy subsystem” is not clear because at least there is insufficient antecedent basis for the claim limitation. Is the second underlined portion of the claim limitation “the applicable energy subsystem” supposed to be “applicable energy subsystems” because respective remuneration conditions are appeared to be based on applicable energy subsystems? and remove “the” according to antecedent basis requirement; 
(iii). the third underlined portion of the claim limitation “each applicable energy subsystem” should be “each of the applicable energy subsystems” if the Examiner’s assumption on section (ii) is correct, otherwise which should follow the antecedent basis requirement;
(iv). the fourth underlined portion of the claim limitation “the supply data” should be “the respective supply data” according to antecedent basis requirement if the claim limitation “the supply data” is referring back to previously defined “respective supply data” in claim 1, otherwise the claim should clearly define the differences; and 
(v). the fifth underlined portion of the claim limitation “the exchange of energy” should be “an exchange of energy” according to antecedent basis requirement.
Regarding claim 13, the claim limitation “…a control center programmed to: receive respective supply data from the energy subsystems, wherein the supply data comprise respective remuneration conditions of the applicable energy subsystem for receiving and/or providing energy represented by a price elasticity curve for each applicable energy subsystem mapping a respective amount of energy offered and a respective amount of energy demanded at any given price point; to determine optimum conditions for all energy subsystems of the energy system on the basis of the supply data…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because –
(i). the first underlined portion of the claim limitation “the supply data” should be “the respective supply data” according to antecedent basis requirement if the claim limitation “the supply data” is referring back to previously defined “respective supply data” in claim 1, otherwise the claim should clearly define the differences; 
	(ii). the second underlined portion of the claim limitation “the applicable energy subsystem” is not clear because at least there is insufficient antecedent basis for the claim limitation. Is the second underlined portion of the claim limitation “the applicable energy subsystem” supposed to be “applicable energy subsystems” because respective remuneration conditions are appeared to be based on applicable energy subsystems? and remove “the” according to antecedent basis requirement; 
(iii). the third underlined portion of the claim limitation “each applicable energy subsystem” should be “each of the applicable energy subsystems” if the Examiner’s assumption on section (ii) is correct, otherwise which should follow the antecedent basis requirement; and  
(iv). the fourth underlined portion of the claim limitation “the supply data” should be “the respective supply data” according to antecedent basis requirement if the claim limitation “the supply data” is referring back to previously defined “respective supply data” in claim 1, otherwise the claim should clearly define the differences.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849